Exhibit 10.5


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE BOTH
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO EQUITRANS MIDSTREAM
CORPORATION AND EQM MIDSTREAM PARTNERS, LP IF PUBLICLY DISCLOSED. THESE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH THREE
ASTERISKS [***].
CREDIT LETTER AGREEMENT
This agreement (this “Letter Agreement”) is made as of February 26, 2020 (the
“Effective Date”), by and between EQT Corporation, a Pennsylvania corporation
(“EQT”), and EQM Midstream Partners, LP, a Delaware limited partnership (“EQM”).
EQT and EQM are referred to herein collectively as the “Parties” and each,
individually, as a “Party.”
WHEREAS, EQT, EQT Energy, LLC (“EE”), a Delaware limited liability company and
wholly owned subsidiary of EQT, EQT Production Company (“EQT Production”), a
Pennsylvania corporation and wholly owned subsidiary of EQT, and Rice Drilling B
LLC, a Delaware limited liability company and subsidiary of EQT (collectively,
the “EQT Parties”), and EQM Gathering Opco, LLC (“EQM Gathering Opco”), a
Delaware limited liability company and wholly owned subsidiary of EQM, entered
into that certain Gas Gathering and Compression Agreement, effective as of April
1, 2020 (the “GGA”), whereby the EQT Parties dedicated production in West
Virginia and Pennsylvania for gathering by EQM Gathering Opco in exchange for
certain commercial terms;
WHEREAS, the Parties desire to amend the terms relating to credit support
obligations with respect to certain existing agreements between each of EQT and
EQM and certain of their affiliates;
WHEREAS, the Parties desire to agree to use commercially reasonable efforts to
amend the terms relating to credit support obligations with respect to certain
other existing agreements between each of EQT and EQM and certain of their
affiliates; and
WHEREAS, the Parties desire to set forth certain additional agreements relating
to credit support obligations under that certain Second Restated Credit
Agreement, effective as of December 20, 2017, by and between EE and Mountain
Valley Pipeline, LLC, Series A, a Delaware limited liability company operated by
a wholly owned subsidiary of EQM (as amended, restated, supplemented or
otherwise modified from time to time, the “MVP Agreement”).
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and in the GGA, the Parties hereby agree as follows:
ARTICLE 1
CREDIT SUPPORT AGREEMENTS
Section 1.1    Amendments to the EQM Controlled Agreements.


1

--------------------------------------------------------------------------------





(a)The Parties acknowledge and agree that, effective as of the Effective Date,
each of the agreements set forth on Exhibit A-1 (the “Controlled Agreements”)
shall be deemed amended as necessary to include the credit support terms set
forth under Section 5.5 of the GGA (including the Minimum Credit Standard) (such
terms, the “GGA Credit Support Obligations”), mutatis mutandis, other than with
respect to the amount of any credit support obligation under any Controlled
Agreement (which shall not be deemed amended). To the extent any adequate
assurance provision or other credit support obligations set forth in any
Controlled Agreement conflict with the GGA Credit Support Obligations, then the
GGA Credit Support Obligations shall control to the extent of such conflict. The
amendment of each Controlled Agreement under this Section 1.1(a) shall be
effective until the earlier of: (i) the execution of the formal amendment of
such Controlled Agreement pursuant to Section 1.1(b) and (ii) the expiration of
this Letter Agreement pursuant to Section 2.2.
(b)    On or prior to March 27, 2020, the Parties shall prepare and execute (or
cause their applicable affiliate(s) to execute) a formal amendment to each
Controlled Agreement replacing all existing credit support obligations (other
than the amount of any credit support) with the GGA Credit Support Obligations;
provided that the amount of any credit support obligations as set forth in the
formal amendment to each Controlled Agreement shall be reasonably determined by
the Parties consistent with how the credit support amount was determined by the
Parties in the GGA.
Section 1.2    Amendment to the JV Agreements. The Parties acknowledge and agree
that within 15 days following the Effective Date, the Parties shall prepare an
amendment to each of the agreements set forth on Exhibit A-2 (the “JV
Agreements”) replacing the credit support obligations set forth in each such JV
Agreement (other than the amount of any credit support obligations thereunder)
with the GGA Credit Support Obligations (each, a “JV Agreement Amendment”). EQM
and EQT shall each cooperate in good faith and use their commercially reasonable
efforts to cause the applicable counterparties to each JV Agreement to approve
and execute each of the JV Agreement Amendments on or before March 27, 2020;
provided that EQT acknowledges that EQM does not control the actions of certain
of the counterparties to the JV Agreements and EQM shall have no liability to
EQT (other than for failure to comply with its obligations under this Section
1.2) in the event that the Parties are unable to successfully negotiate for an
amendment to any of the JV Agreements in accordance with the terms of this
Section 1.2.
Section 1.3    Cooperation on Amendment of MVP Credit Obligations. EQM
acknowledges and agrees that concurrently with the execution of this Letter
Agreement, EQM shall execute and cause its applicable subsidiaries to execute, a
Letter Agreement in the form attached hereto as Exhibit C (the “MVP Letter
Agreement”) amending EQT’s credit support obligations under the MVP Agreement.
Following the Effective Date, EQM shall use its reasonable best efforts to cause
each of the counterparties set forth in the MVP Letter Agreement to execute such
MVP Letter Agreement as soon as reasonably practicable following the Effective
Date or, if such counterparties refuse to sign the MVP Letter Agreement, EQM
shall continue to use reasonable best efforts to cause such counterparties
(including Mountain Valley Pipeline, LLC) to execute an amendment to the MVP
Agreement that provides for the same credit support obligations of EQT as set
forth in the MVP Letter Agreement; provided that EQT acknowledges that EQM does
not control certain actions of such counterparties (including Mountain Valley
Pipeline, LLC) and EQM shall have no liability (other than for failure to comply
with its obligations under this Section 1.3)


2

--------------------------------------------------------------------------------





to EQT in the event that the Parties are unable to successfully execute the MVP
Letter Agreement or otherwise amend the MVP Agreement in accordance with the
terms of this Section 1.3.
Section 1.4    Guarantees. The Parties acknowledge and agree that following the
execution hereof, the guarantees set forth on Exhibit B shall remain in effect
and unchanged.
ARTICLE 2
MISCELLANEOUS
Section 2.1    Defined Terms. Defined terms used but not defined herein shall
have the meanings given to such terms in the GGA.
Section 2.2    Term. This Letter Agreement shall remain in effect until the
earlier of (i) the date on which each of the amendments in Section 1.1, and
Section 1.2 have been executed or (ii) the termination of the GGA in accordance
with its terms.
Section 2.3    Governing Law; Jurisdiction.
(a)    This Letter Agreement shall be governed by, construed, and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
choice of law principles.
(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes among any of the Parties arising out of this Letter Agreement
or the transactions contemplated hereby shall be in any state or federal court
in the City of Pittsburgh and County of Allegheny, Pennsylvania, and each of the
Parties irrevocably submits to the jurisdiction of such courts solely in respect
of any proceeding arising out of or related to this Letter Agreement. The
Parties further agree that the Parties shall not bring suit with respect to any
disputes arising out of this Letter Agreement or the transactions contemplated
hereby in any court or jurisdiction other than the above specified courts.
Section 2.4    Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS LETTER
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS LETTER AGREEMENT OR THE BREACH
THEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT
LIABILITY, BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS
OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS.
Section 2.5    Counterpart Execution. This Letter Agreement may be executed in
any number of counterparts, each of which shall be considered an original, and
all of which shall be considered one and the same instrument.


3

--------------------------------------------------------------------------------





Section 2.6    Entire Agreement, Amendments and Waiver. This Letter Agreement,
including all exhibits hereto, integrates the entire understanding among the
Parties with respect to the subject matter covered and supersedes all prior
understandings, drafts, discussions, or statements, whether oral or in writing,
expressed or implied, dealing with the same subject matter. This Letter
Agreement may not be amended or modified in any manner except by a written
document signed by the Parties that expressly amends this Letter Agreement. No
waiver by a Party of any of the provisions of this Letter Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
expressly provided. No waiver shall be effective unless made in writing and
signed by the Party to be charged with such waiver.
Section 2.7    Exhibits. All exhibits to this Letter Agreement are incorporated
into this Letter Agreement as if set forth in full herein.
Section 2.8    Miscellaneous Provisions. The provisions of Article 18 of the
GGA, other than Sections 18.2, 18.3, 18.7, 18.8, 18.15, 18.16 and 18.17, shall
apply to this Letter Agreement mutatis mutandis.


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Letter Agreement as of the
date first written above.


EQT CORPORATION,
a Pennsylvania corporation


By:                          
Name:    Toby Z. Rice
Title:    President and Chief Executive Officer




Credit Letter Agreement Signature Page

--------------------------------------------------------------------------------





EQM Midstream Partners, LP
a Delaware limited partnership


By: EQGP Services, LLC, its general partner


By:                         
Name:    Kirk R. Oliver
Title:    Senior Vice President and Chief Financial Officer






Credit Letter Agreement Signature Page

--------------------------------------------------------------------------------






EXHIBIT A-1
EQM CONTROLLED AGREEMENTS
Contract Id
Type
Effective Date
System
EQT Entity
Authority for Requesting Further Credit Support
LCW1011
(651)
FTS
01/12/12
Sunrise
EQT Energy LLC (guarantor: EQT Corp)
Credit Agreement 10/1/2011 §3
Tariff §6.27 [3(c)] (as to notice)
LCW1043 (1296)
FTS
10/1/16
OVC
EQT Energy LLC (guarantor: EQT Corp)
Credit Agreement 7/23/14 §3
Tariff §6.27 [3(c)] (as to notice)
CW2247445 (1462)
FTS
11/1/18
Redhook


EQT Energy LLC (guarantor: EQT Corp)
Credit Agreement 10/26/15 §3
Tariff §6.27 [3(c)] (as to notice)
CW2254833
(9707)
GGA
2/1/2018
Hammerhead
EQT Energy, LLC
Article 9
10025
GGA
11/19/2008
Equitrans Gathering
EQT Energy, LLC
Article XV
EQM Gathering OPCO WSA State Gamelands (CW2269115)
WSA
12/10/2018
Southwestern Pennsylvania Water Authority
EQT Production Company
Section 12.5
EQM Gathering WSA Kevech Smith Haywood (LCW9510)
WSA
12/3/2018
Washington and Greene Counties
EQT Production Company
Section 13
EQM Gathering OPCO WSA Steelhead (CW2269117)
WSA
12/3/2018
Southwestern Pennsylvania Water Authority
EQT Production Company
Section 12.5
EQM Gathering OPCO WSA Claysville (CW2262396)
WSA
7/13/2018
Southwestern Pennsylvania Water Authority
EQT Production Company
Section 12.5






EXHIBIT A-2
JV AGREEMENTS
Contract Id
Type
Effective Date
System
EQT Entity
Authority for Requesting Further Credit Support
CW2246988
(9705G)
GGA
2/12/2018
Marianna
EQT Energy LLC & EQT Production Company
Article 9
CW2274905 (9737G)
GGA
2/17/2012
Eureka
EQT Production
Company
Section 13.1
SEIF/US Energy GGA
(9718R)
GGA
11/25/2015
Whipkey
Rice Drilling B LLC
Section 13.6




EXHIBIT B
GUARANTEES
Guaranty of EQT Corporation for Transmission Services, dated as of July 19,
2019, made by EQT Corporation in favor of Equitrans, L.P., as amended by
Guaranty Amendment No. 1, dated January 17, 2020
Guaranty of EQT Corporation for Gathering Services, dated as of July 19, 2019,
made by EQT Corporation in favor of EQM Gathering Holdings, LLC and its
Subsidiaries (as defined therein) and Equitrans, L.P.
Guaranty of EQT Corporation for Water Services, dated as of July 19, 2019, made
by EQT Corporation in favor of EQM Gathering Holdings, LLC and its Subsidiaries
(as defined therein)
Guaranty, dated as of June 13, 2017, made by EQT Corporation in favor of
Mountain Valley Pipeline, LLC


EXHIBIT C
MVP FORM AMENDMENT
[see attached]




[***]









